Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-13) in the reply filed on 11/22/2022 is acknowledged. Claim 14-20 are withdrawn.
Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 4, ‘the quality items of the mold product includes’ should read “the quality items of the mold product include”
In claim 11, line 6, ‘items of the molding conditions includes’ should read “items of the molding conditions include”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S.Ct. 2347 (2014).
Claim 1 of the claimed invention are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-13 are directed to an injection molding machine to manage molding conditions.  The claims recite limitations for “a detection data acquisition unit acquiring detection data, a quality estimation unit estimating quality of the mold products by a machine learning based on the detection data, a quality transition storage unit accumulating the quality of the mold product, a tendency evaluation unit evaluating a quality change tendency, a relationship storage unit storing a relationship between the quality change tendency and a modification amount of the molding conditions, and a modification conditions determination unit determining the modification amount of the molding conditions”. The recited claims are directed data manipulation of acquiring, estimating, accumulating, evaluating, storing, and determining data from physical-amount data based on the state observation section related to injection molding process. 
Specifically, the limitation of determining a logical conjunction of the plurality of molding controls related to the selected operation process and the plurality of molding controls related to the selected molding conditions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (such as a controller). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (or data manipulation). 
The recited claims are analogous to those of Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016), wherein the court determined that the focus of the asserted claims, as illustrated by claim 12, is on collecting information, analyzing it, and displaying certain results of the collection and analysis. The claim requirement of “displaying concurrent visualization” was determined to be insufficient to qualify as something more. The court further determined that the claims were clearly focused on the combination of those abstract-idea processes. The advance they purported to make was a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular inventive technology for performing those functions. The claims of Electric Power Group were therefore determined to be directed to an abstract idea. Like the claims of Electric Power Group the claim limitations for receiving input, analyzing and filtering data, and generating an output are directed to an abstract idea.
The limitations directed to determining a statistical occurrence and presenting the output starting from the causes with greater statistical occurrence, represent insignificant post solution activity and describe mathematical relationships and algorithms, which have been found by the courts (e.g., Benson, Flook, Diehr, Grams) to be an abstract idea.  
Other claims dependent on claim 1 similarly do not recite significantly more than data manipulation and are rejected for the same reasons.
Courts have found computers and computer implemented processes to be ineligible when generic computer functions are merely used to implement an abstract idea.   It is noted that if the broadest reasonable interpretation of the recited claim limitations were limited to a computer implementation, adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claimed invention into eligible subject matter. Generic computer‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant’s foot cause failure analysis filtering tool in the general field of industrial manufacturing process improvement and would not provide significantly more than the judicial exception itself. Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to root cause failure analysis through data input and filtering, and merely use a computer to improve the performance of that determination—not the performance of a computer.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims. (See Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67).
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-13 are rejected as ineligible for patenting under 35 U.S.C. §101 based upon the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi et al. (US2017/0031330).
Regarding claim 1, Shiraishi discloses that, as illustrated in Fig. 2, a molding conditions determination assist device (Fig, 2, items 7-10 and 20 ([0046], [0047])) which is applied to a molding method of producing a plurality of mold products by supplying a molten material obtained by melting a molding material to a cavity of a die (Fig. 1, item 3 ([0046])) of a molding machine and determines molding conditions ([0053], lines 7-9 (a temperature or a pressure)) for producing the molded products, the molding conditions determination assist device comprising:
 a detection data acquisition unit (Fig. 2, item 21 (state observation section ([0053]))) which acquires detection data detected during a molding by sensors ([0047]) attached to the molding machine ([0047], [0053]);
a quality estimation unit (Fig. 2, items 23, 24 (([0057], [0063], [0064], [0065]), Reward 3: Case in which Target value is set in advance in Physical-amount Data …; With a target value set in a weight (i.e., one quality) of a molded article based on a mold design and resin selection, a greater positive reward may be given as the weight of the molded article gets closer to the target value [0064])) which estimates quality of the mold products by a machine learning (Fig. 2, item 20 ([0046], line 6 (a machine learning device))) on the basis of the detection data;
a quality transition storage unit (Fig. 2, item 22 ([0052], [0054])) which accumulates the quality of the mold products estimated by the quality estimation unit and stores a quality transition with respect to the accumulated quality of the mold products ([0069], [0075], [0076]);
a tendency evaluation unit (Fig. 2, item 25 ([0052], an operating-conditions adjustment learning section 25)) which evaluates a quality change tendency ([0057] (Reward 1), [0061] (Reward 2), [0063] (Reward 3)) with respect to a prescribed standard quality on the basis of the quality transition ([0069], [0075], [0077], [0079]);
a relationship storage unit (Fig. 2, item 26 ([0052], line 6 (a learning-result storage section 26)) which stores a relationship between the quality change tendency and a modification amount of the molding conditions for returning the quality to the standard quality ([0075], [0076]); and
a modification conditions determination unit (Fig. 2, item 27 ([0052], an operating-conditions adjustment-amount output section 27)) which determines the modification amount of the molding conditions on the basis of the quality change tendency obtained by the tendency evaluation unit and the relationship stored in the relationship storage unit ([0070], [0071], [0077]).  
Regarding claim 2, Shiraishi discloses that, as illustrated in Figs. 2-3, the molding conditions determination assist device further comprising a melting state estimation unit ([0053], [0063] (the machine learning device 20 includes the melting state estimation unit because an example of displaying injection dwell pressure data (for melting states) in one shot using a pressure waveform is illustrated in Fig. 3)) which estimates a melting state of the molten material in the cavity on the basis of the detection data, wherein:
the relationship storage unit (Fig. 2, item 26 ([0052], line 6 (a learning-result storage section 26)) stores the relationship between the quality change tendency and the modification amount of the molding conditions for returning the quality to the standard quality such that the relationship is correlated with the melting state ([0075], [0076]); and 
the modification conditions determination unit (Fig. 2, item 27 ([0052], an operating-conditions adjustment-amount output section 27)) determines the modification amount of the molding conditions, on the basis of the quality change tendency obtained by the tendency evaluation unit, the melting state estimated by the melting state estimation unit, and the relationship stored in the relationship storage unit ([0070] (injection dwell conditions), [0071], [0077]). 
Regarding claims 3-5, Shiraishi discloses that, as illustrated in Figs. 2-3, the melting state estimation unit estimates a degree of flowability of the molten material as the melting state of the molten material by the machine learning on the basis of a filling time taken from a start to a completion of a filling of the molten resin into the cavity, the filling time obtained from the detection data (related to claim 4). The melting state estimation unit estimates the melting state of the molten material on the basis of the detection data and the molding conditions (related to claim 5). ([0053] (lines 6-7, 9) and [0066] (line 6) (In the machine learning device 20, the physical-amount data includes a temperature (related to the material is in a molten state or not), a time and  a backflow amount; An appearance calculated from image data on a molded article is obtained; As illustrated in Fig. 3, the injection dwell pressure is displayed from the start to the completion of the filling of the molten resin in the cavity; A resin used on the injection molding has factors causing fluctuations in molecular-amount distribution and melting-time viscosity; Thus, based on the backflow data and melting-time viscosity, the degree of flowability of the molten material can be estimated in the machine learning device 20)). 
Regarding claim 6, Shiraishi discloses that, as illustrated in Figs. 2-3, the melting state estimation unit estimates the melting state of the molten material ([0053] (lines 6-7, 9) and [0066] (line 6)), with reference to a test result document with respect to a base material of the molding material in addition to the detection data ([0054] (lines 9-19) (The physical-amount data input to the physical-amount data storage section 22 may be data acquired by the latest molding operation or data acquired by a past molding operation)).
Regarding claims 7-9, Shiraishi discloses that, the tendency evaluation unit (Fig. 2, item 25 ([0052], an operating-conditions adjustment learning section 25)) which evaluates a quality change tendency ([0057] (Reward 1), [0061] (Reward 2), [0063] (Reward 3)) with respect to a prescribed standard quality on the basis of the quality transition ([0069], [0075], [0077], [0079]) will not include a quality change due to a sudden abnormality to evaluate the quality change tendency. For example, as illustrated in Fig. 3, Shiraishi sets up the upper limit and the lower limit for a desired quality (e.g., injection dwell pressure). Anything happed beyond the upper limit and the lower limit will not be considered. 
Shiraishi discloses that, the tendency evaluation unit evaluates, as the quality change tendency, a deviation (e.g., the upper limit and the lower limit illustrated in Fig. 3) of a plurality of quality items ([0053] (physical-amount data)) from the standard quality; and 
	the relationship storage unit stores, for each of the quality items, the relationship of expressing a level of the deviation (i.e., defined by the upper limit and the lower limit) and the modification amount of the molding conditions with a matrix ([0075], [0076]; It is understandable that, for the plurality of quality items (i.e., physical-amount data), the relationship storage unit stores the relationship of expressing a level of the deviation and the modification amount of the molding conditions with a matrix (for example, by inherence)) (related to claim 8).  
Shiraishi discloses that, the modification conditions determination unit determines the closest level to the deviation obtained by the tendency evaluation unit in the relationship expressed with the matrix, and defines the modification amount of the molding conditions corresponding to the closest level as the modification amount of the molding conditions to be determined ([0070], [0071], [0077]) (related to claim 9).
Regarding claim 10, Shiraishi discloses that, as illustrated in Fig. 2, the relationship storage unit stores:
the relationship determined on the basis of a relationship information between quality items ([0053], such as a weight of a molded article, a size of a molded article, an appearance calculated from image data on a molded article, a length of each part of a molded article, …, etc.) and items of molding conditions ([0053], such as a temperature, a pressure, a speed, …, etc.).    
 Regarding claim 11, Shiraishi discloses that, as illustrated in Fig. 2, items of the detection data ([0053]) includes at least one of a temperature ([0053], line 6) of the molten material in the cavity and a pressure ([0053], line 7; or Fig. 3 (injection dwell pressure)) that the die receives from the molten material;
the quality items of the mold products include at least if a mass of the mold product ([0053], lines 10-11); and
items of the molding conditions include at least one of a holding pressure ([0053], line 7; or Fig. 3 (injection dwell pressure)).      
Regarding claim 12, Shiraishi discloses that, as illustrated in Fig. 2, the molding conditions determination assist device is applied to the molding method of producing the mold products continuously ([0007] (at a mass production); or by inherence); and 
when a second mold product is produced following a first mold product (it is understandable, under mass production, a plurality of mold products is produced continuously),
the detection data acquisition unit operates on the basis of the detection data relating to the first mold product ([0047], [0053]);
the quality estimation unit, the tendency evaluation unit, and the modification conditions determination unit operate parallel (as shown in Fig. 2) with a preparation step of the molding machine performed before a start of molding of the second mold product; and 
the modification conditions determination unit determines the modification amount of the molding conditions with respect to the second mold product ([0070], [0071], [0077]).
Regarding claim 13, Shiraishi discloses that, as illustrated in Fig. 2, the molding conditions determination assist device further comprising a server ([0081], line 4 (a hold computer)) which constitutes the same network with a plurality of molding machines ([0080]) having the molding machine, wherein:
the server comprises at least the relationship storage unit and the modification conditions determination unit (as shown in Fig. 2); 
the server is configured to:
receives one of the detection data detected by the sensors ([0047] or [0051]), 
determines the modification amount of the molding conditions on the basis of the received one information ([0070], [0071], [0077]); and
transmits the determined modification amount of the molding conditions to each of the molding machines ([0080] (data exchanged in the plurality of injection molding systems 1)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741